Case 1:10-cr-00507-REB Document 56 Filed 07/13/20 USDC Colorado Page 1 of 19




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Case No. 10-cr-507-REB
                  11-cr-237-REB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

TIMOTHY WAYNE LEE,

      Defendant.


                     MOTION FOR COMPASSIONATE RELEASE


      Timothy Wayne Lee, by and through undersigned court-appointed counsel, Eric

K. Klein of Johnson & Klein, PLLC, respectfully moves this Court pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i) to grant him compassionate release and reduce Mr. Lee’s sentence to

time-served. Mr. Lee’s mother’s failing health, the need to care for his minor son, and

the COVID-19 pandemic justify the Court granting compassionate release in this case.

Counsel further states as follows:

      I. Introduction

      On July 12, 2011, Mr. Lee pleaded guilty in the above-captioned cases. On

December 2, 2011, the Court sentenced Mr. Lee to 180 months in prison, with

incarceration for the two cases running concurrently. Mr. Lee has served nine years of

imprisonment, and with good-time credit, he has served the mandatory minimum for his
Case 1:10-cr-00507-REB Document 56 Filed 07/13/20 USDC Colorado Page 2 of 19




offenses of conviction. According to the Bureau of Prisons (BOP), Mr. Lee’s current

projected release date is June 13, 2023.

       Mr. Lee now asks this Court to exercise its authority under the First Step Act to

grant him compassionate release and reduce his sentence to time-served. Mr. Lee is

less than two years from his release date, and he is badly needed at home to care for

his minor son. Mr. Lee’s mother is in ill health suffering from pancreatic cancer,

diabetes, and high blood pressure, and she cannot care for Mr. Lee’s son by herself.

Mr. Lee is additionally confined in a prison in Arizona, a state itself suffering from a

surge in coronavirus cases, and by simply being there, Mr. Lee is in danger of never

being able to return to his mother and son.

       As amended by the First Step Act, the compassionate release statute, 18 U.S.C.

§ 3582(c)(1)(A)(i), allows courts to reduce sentences for “extraordinary and compelling”

reasons. Sentence reductions under § 3582(c)(1)(A)(i) must be consistent with the

policy statement in U.S.S.G. § 1B1.13 and must reflect consideration of the sentencing

factors in 18 U.S.C. § 3553(a). Under these considerations, Mr. Lee qualifies for relief.

There are family circumstances that were not present when Mr. Lee was sentenced that

have arisen in the wake of the global health crisis sweeping the nation. The

unavailability of care for Mr. Lee’s minor son meets the criteria for “extraordinary and

compelling” reasons in U.S.S.G. § 1B1.13, Application Note 1(C). In addition, the

COVID-19 crisis is an extraordinary reason that, in light of Mr. Lee’s other

circumstances, additionally creates a compelling reason for release.




                                              2
Case 1:10-cr-00507-REB Document 56 Filed 07/13/20 USDC Colorado Page 3 of 19




       This Court has recently recognized that “[o]ne of the purposes of the First Step

Act was to ‘increas[e] the use and transparency of compassionate release,’ by

expanding the universe of persons who could seek such relief.” United States v.

Edington, No. 19-CR-00174-REB-1, 2020 WL 2744140, at *1 (D. Colo. May 27, 2020)

(internal citation omitted; citing First Step Act, Pub. L. No. 115-391, 132 Stat. 5194,

5239 (Dec. 21, 2018)); see also 164 Cong. Rec. S7314-02, 2018 WL 6350790 (Dec. 5,

2018) (statement by Senator Cardin, co-sponsor of the First Step Act, noting that the

Act “expands compassionate release” and “expedites compassionate release

applications”). Mr. Lee’s situation—with less than two years to serve from a 15-year

sentence—is exactly what Congress had in mind in encouraging the expanded use of

this option for the Court.

       II. Mr. Lee’s request is ripe because more than 30 days have passed since
           Mr. Lee requested the Bureau of Prisons seek compassionate release
           on his behalf.

       This Court has jurisdiction to consider a compassionate release motion filed by a

defendant upon the defendant’s exhaustion of administrative remedies or 30 days after

a request for relief is received by the warden. 18 U.S.C. § 3582(c)(1)(A)(i). On May 13,

2020, Mr. Lee submitted his form BP-8 Attempt at Informal Resolution (Request for

Administrative Remedy), and on May 26, 2020, BOP staff acknowledged that the facility

warden had received Mr. Lee’s request for compassionate release. (Attached as

Exhibit 1.) Because 30 days have elapsed since the warden received Mr. Lee’s

request, this Court has jurisdiction to consider his request.




                                             3
Case 1:10-cr-00507-REB Document 56 Filed 07/13/20 USDC Colorado Page 4 of 19




       III. Extraordinary and compelling reasons warrant a reduction in Mr. Lee’s
            sentence.

           A. Changed family circumstances during this pandemic present
              extraordinary and compelling reasons to reduce Mr. Lee’s sentence.

       Under U.S.S.G. § 1B1.13, Application Note 1(C), “extraordinary and compelling

reasons” for compassionate release include the “need to care for minor children . . . .”

See also Edington, 2020 WL 2744140, at *3 (recognizing “compelling family

circumstances such as the death or incapacitation of the sole caregiver for the

defendant’s minor children”). Furthermore, under U.S.S.G. § 1B1.13, Application Note

1(D), the Court may find extraordinary and compelling reasons outside of the categories

defined in Application Notes (A)-(C). See, e.g., Edington, 2020 WL 2744140, at *2

(recognizing “that the most natural reading of the amended [18 U.S.C.] § 3582(c) and

[28 U.S.C.] § 994(t) is that the district court assumes the same discretion as the BOP

director when it considers a compassionate release motion properly before it”); United

States v. Redd, No. 1:97-CR-00006-AJT, 2020 WL 1248493, at *8 (E.D. Va. Mar. 16,

2020) (“[T]he Court joins other courts in concluding that a court may find, independent

of any motion, determination or recommendation by the BOP Director, that

extraordinary and compelling reasons exist based on facts and circumstances other

than those set forth in U.S.S.G. § 1B1.13 cmt. n.1(A)-(C) . . . .” (footnote omitted, citing

cases)).




                                             4
Case 1:10-cr-00507-REB Document 56 Filed 07/13/20 USDC Colorado Page 5 of 19




       Here, Mr. Lee is needed at home to care for his fifteen-year-old son, H.T.L. 1 As

documented in the Presentence Report, prior to Mr. Lee’s incarceration, his mother,

with whom Mr. Lee lived, had full custody of H.T.L. [#17 at ¶ 80. 2] In 2010, H.T.L.’s

mother brought him to California for what was supposed to be a one-week visit but then

left him there and never returned. [Id.] In 2011, Mr. Lee’s mother, Faye Lee, gained full

custody of H.T.L. [Id.] However, as described to the Court by Mr. Lee and verified by

undersigned counsel, during Mr. Lee’s incarceration, H.T.L.’s mother regained custody.

[#54 at 1.]

       Recently, however, H.T.L.’s mother has been unable to care for him due to her

addiction, and Child Protective Services has removed H.T.L. from her custody and

returned him to Mrs. Lee. Mrs. Lee, however, is elderly and ill and unable to adequately

care for H.T.L. herself. Mrs. Lee is 79 years old. As she describes in her letter to the

Court, she was diagnosed with pancreatic cancer nine years ago. [Attached as Exhibit

2 hereto.] Mrs. Lee has described to counsel that when first diagnosed, it was believed

that she would live for only eight months. Her cancer has gone into and come out of

remission three times. [See id.; see also Letter from Tommie L. Williams, attached as

Exhibit 3.]

       Most recently, Mrs. Lee has gone through two rounds of chemotherapy. This

significantly weakens her immune system. Under normal circumstances, this would



1 Because Mr. Lee’s son is a minor, he is referred to by his initials herein. Mr. Lee’s son
is identified in the Presentence Report at ¶ 80.
2 For ease of reference, unless otherwise noted, all citations to docket entries are to

Case No. 10-cr-00507-REB.
                                             5
Case 1:10-cr-00507-REB Document 56 Filed 07/13/20 USDC Colorado Page 6 of 19




limit her ability to conduct her life as normal and have contact with the outside world, but

during the current COVID-19 crisis this is drastically more so. Mrs. Lee’s age plus her

compromised immune system place her among those most at risk from COVID-19. The

coronavirus is particularly dangerous for the elderly. See Centers for Disease Control

and Prevention (CDC), Coronavirus Disease 2019; Older Adults,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-

adults.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019

-ncov%2Fspecific-groups%2Fhigh-risk-complications%2Folder-adults.html (last visited

July 3, 2020). Fully 8 out of 10 deaths reported in the United States have been in adults

65 years old and older. Id. And, according to the CDC, “People with weakened

immune systems are at higher risk of getting severely sick from SARS-CoV-2, the virus

that causes COVID-19.” CDC, Coronavirus Disease 2019; If You Are

Immunocompromised, Protect Yourself From COVID-19,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/immunocompromised.html (last visited July 9, 2020). Thus, due to her

illness and the added danger from COVID-19, Mrs. Lee needs her son’s assistance in

caring for both H.T.L. and herself.

       It is important that Mr. Lee be there to care for H.T.L. during this difficult time.

The Supreme Court has repeatedly recognized how vital an interest a parent has in the

care, custody, and raising of his children:

       The fundamental liberty interest of natural parents in the care, custody,
       and management of their child does not evaporate simply because they
       have not been model parents or have lost temporary custody of their child


                                              6
Case 1:10-cr-00507-REB Document 56 Filed 07/13/20 USDC Colorado Page 7 of 19




         to the State. Even when blood relationships are strained, parents retain a
         vital interest in preventing the irretrievable destruction of their family life.

Santosky v. Kramer, 455 U.S. 745, 753 (1982); see also id. at 758-59 (“Lassiter [v. Dep't

of Soc. Servs. of Durham Cnty., N. C., 452 U.S. 18, 27 (1981)] declared it ‘plain beyond

the need for multiple citation’ that a natural parent’s ‘desire for and right to “the

companionship, care, custody, and management of his or her children”’ is an interest far

more precious than any property right.”). The Tenth Circuit has also recognized that,

“[a]s a general matter, a father has a fundamental liberty interest in maintaining his

familial relationship with his son.” United States v. Edgin, 92 F.3d 1044, 1049 (10th Cir.

1996).

         Mr. Lee’s interest in caring for his son would be a compelling circumstance in

normal times. But the changed circumstance occasioned by his mother’s deteriorating

health and the danger to her from COVID-19 make the need for Mr. Lee’s assistance in

caring for H.T.L. an extraordinary and compelling reason for granting Mr. Lee

compassionate release under 18 U.S.C. § 3582(c).

            B. The dangers presented by the COVID-19 pandemic present
               extraordinary and compelling reasons to reduce Mr. Lee’s sentence.

         In addition to the threat posed by COVID-19 to Mr. Lee’s mother and the impact

from that threat on her need for Mr. Lee to care for H.T.L., the COVID-19 threat to Mr.

Lee himself presents an additional reason for the Court to grant compassionate release

to Mr. Lee.

         On March 11, 2020, the World Health Organization declared a world pandemic

due to the spread of the novel coronavirus, COVID-19. See WHO Director-General’s


                                                7
Case 1:10-cr-00507-REB Document 56 Filed 07/13/20 USDC Colorado Page 8 of 19




Opening Remarks at the Media Briefing on COVID-19, March 11, 2020,

https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-

media-briefing-on-covid-19---11-march-2020. At that time, there were more than

118,000 cases in 114 countries, and 4,291 people had lost their lives. Id. Today, there

are 12,750,275 confirmed cases worldwide, and 566,355 people have died. World

Health Organization, WHO Coronavirus Disease (COVID-19) Dashboard,

https://covid19.who.int (last visited July 13, 2020).

       The situation in the United States is dire and becoming more so by the day. As

of July 10, 2020, the United States has at least 3,047,671 people known to have been

infected with the coronavirus—far more than any other nation—and our country has

suffered at least 132,056 deaths. Centers for Disease Control and Prevention,

Coronavirus Disease 2019 (COVID-19): Cases in U.S.,

https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (updated

July 10, 2020). From July 9 to July 10, the United States reported 64,771 new cases,

part of an alarming uptick in the spread of the illness.




Id.
                                              8
Case 1:10-cr-00507-REB Document 56 Filed 07/13/20 USDC Colorado Page 9 of 19




       Prisons are especially dangerous places to be during a pandemic. Public health

experts have loudly articulated the dangers faced by prisoners in particular during this

crisis. Even if the flow of staff, new inmates, attorneys, and visitors “is limited to the

extent possible, correctional facilities remain densely populated and poorly designed to

prevent the inevitable rapid and widespread dissemination of this virus.” Josiah Rich,

Scott Allen, Mavis Nimoh, We must release prisoners to lessen the spread of

coronavirus, The Washington Post (March 17, 2020). According to Dr. Brie Williams:

       Because inmates live in close quarters, there is an extraordinarily high risk
       of accelerated transmission of COVID-19 within jails and prisons. Inmates
       share small cells, eat together and use the same bathrooms and sinks.
       They eat together at small tables that are cleaned only irregularly. Some
       are not given tissues or sufficient hygiene supplies. Effective social
       distancing in most facilities is virtually impossible, and crowding problems
       are often compounded by inadequate sanitation, such as a lack of hand
       sanitizer or sufficient opportunities to wash hands.

(Affidavit of Brie Wiliams, M.D., at 3, attached as Exhibit 4 hereto (footnotes omitted).)

       According to the BOP, there are currently 2,938 inmates and 242 BOP staff who

have confirmed positive test results for COVID-19 nationwide.

https://www.bop.gov/coronavirus/index.jsp (last visited July 13, 2020) [hereinafter “BOP

Coronavirus”]. This is an almost fifty percent increase in the number of positive inmates

from a week before. These are the figures for those in the BOP who have been tested.

While the BOP “has 129,929 federal inmates in BOP-managed institutions and 13,714

in community-based facilities,” only 27,954 tests have been completed, and 4,326 are

pending. Id.; see also P. Eisler, L. So, N. Parker, B. Heath, Special Report: 'Death

Sentence' - the hidden coronavirus toll in U.S. jails and prisons, Reuters, May 18, 2020

(discussing that because of the lack of widespread testing in the BOP, “figures compiled

                                              9
Case 1:10-cr-00507-REB Document 56 Filed 07/13/20 USDC Colorado Page 10 of 19




 by the U.S. government appear to undercount the number of infections dramatically in

 correctional settings, Reuters found).” Presumably, many of those with a positive test

 result have been released, because BOP reports that there have been 8,075 positive

 tests. BOP Coronavirus.

       Mr. Lee is incarcerated at FCI Safford in Safford, Arizona. The BOP is not

 currently reporting any cases at FCI Safford, but Safford is a mere 130 miles from

 Tucson and 165 miles from Phoenix. Arizona has recently seen one of the worst surges

 in COVID-19 cases in the country with more than one in four tests coming back positive.

 See Howard Fischer, Az. Gov. Ducey: Stay-at-home order not needed, even as COVID-

 19 cases rise, Tucson.com, July 10, 2020. As of July 10, 2020, the state was reporting

 a total 116,892 cases and 2,082 deaths. See Arizona Department of Health Services,

 Data Dashboard, https://www.azdhs.gov/preparedness/epidemiology-disease-

 control/infectious-disease-epidemiology/covid-19/dashboards/index.php (last visited

 July 10, 2020). In fact, the number of confirmed cases in Arizona has been growing

 more rapidly than any other state in the country and faster than any country in the world.

 Jen Fifield, Is COVID-19 spreading more rapidly in Arizona than anywhere else in the

 world? Here's what data shows, azcentral.com, July 10, 2020. The tables below

 demonstrate the frightening rate of increase in Arizona cases and deaths.




                                            10
Case 1:10-cr-00507-REB Document 56 Filed 07/13/20 USDC Colorado Page 11 of 19




 Arizona Coronavirus Map and Case Count, The New York Times, July 10, 2020. The

 Arizona outbreak is so severe that the Harvard Global Health Institute has called for a

 mandatory shutdown in the state. See Antonia Noori Farzan, et al., Experts call for

 shutdowns as coronavirus infections and hospitalizations spike in some states, The

 Washington Post, July 10, 2020.

       Under 18 U.S.C. § 3582(c)(1)(A) and U.S.S.G. § 1B1.13, Application Note 1(D),

 the extreme risk posed by the COVID-19 crisis is an extraordinary and compelling

 reason to release Mr. Lee. See United States v. Jenkins, No. 99-CR-00439-JLK-1,

 2020 WL 2466911, at *5 (D. Colo. May 8, 2020) (determining that court had authority to

                                            11
Case 1:10-cr-00507-REB Document 56 Filed 07/13/20 USDC Colorado Page 12 of 19




 grant compassionate release under the catchall “other” category, which “seems a better

 fit for a devastating pandemic that subjects particular individuals to grave outcomes”).

 But see Edington, 2020 WL 2744140, at *3 (finding that COVID-19 crisis was

 extraordinary but not compelling under the circumstances presented there). Mr. Lee is

 himself almost 54 years old, placing him at elevated risk from COVID-19. See CDC,

 Older Adults, supra. He is incarcerated in a state with what appears to be a runaway

 outbreak of the illness. He is a nonviolent offender who has served the mandatory

 minimum for his offenses. He has been punished for what he did. Continuing to

 incarcerate him during this pandemic will not further his rehabilitation nor reduce the risk

 of recidivism. The possibility of death was certainly not part of the sentence either

 Congress or this Court envisioned in a case such as Mr. Lee’s. The Court should thus

 grant Mr. Lee compassionate release to avoid that possibility.

              C. The § 3553(a) factors support compassionate release.

        When extraordinary and compelling reasons are established, the Court must

 consider the relevant sentencing factors in § 3553(a) to determine whether a sentence

 reduction is warranted. 18 U.S.C. § 3582(c)(1)(A)(i). Here, the § 3553(a) factors favor

 reduction.

        Prior to these cases, Mr. Lee had never served a period of imprisonment. He

 has now been incarcerated for nine years. During that time, Mr. Lee has incurred only

 two, nonviolent disciplinary infractions—one for gambling/phone abuse in 2016 and one

 for refusing to obey an order in 2017. (See Inmate Discipline Data (June 9, 2020),

 attached Exhibit 5.)


                                             12
Case 1:10-cr-00507-REB Document 56 Filed 07/13/20 USDC Colorado Page 13 of 19




        Mr. Lee will turn 54 years old in just over two months. This puts him at an age

 where data demonstrate that his risk of reoffending has dropped dramatically but the

 cost of incarcerating him will soon increase dramatically. “Rates of crime decline

 dramatically after age 55 while the costs of care for older adults greatly exceed costs of

 care for younger adults.” S. Rakes, et al., Recidivism among Older Adults: Correlates of

 Prison Re-entry, at 2, Justice Policy Journal (Spring 2018) (citations omitted); see also

 id. at 9 (“Upon examining correlates of prison readmission in older adults, age

 accounted for more variation in recidivism than any other demographic or criminogenic

 variable included in the model.”). The U.S. Sentencing Commission recently undertook

 a comprehensive study and concluded that “numerous recidivism studies document well

 that older offenders are at a lower risk for reoffending.” United States Sentencing

 Commission, The Effects of Aging on Recidivism Among Federal Offenders, at 10 (Dec.

 2017). The Sentencing Commission relied on the work of David P. Farrington, who

 documented the continuing decline in recidivism with age:




                                             13
Case 1:10-cr-00507-REB Document 56 Filed 07/13/20 USDC Colorado Page 14 of 19




 David P. Farrington, Age and Crime, 7 Crime and Justice: An Annual Review of

 Research, at 193 (1986), cited in The Effects of Aging, supra, at 10 n.15. The

 Sentencing Commission itself looked at FBI data on overall recidivism rates nationally in

 2016 as well as federal offenders specifically, and documented the dramatic decline

 among both groups:




                                            14
Case 1:10-cr-00507-REB Document 56 Filed 07/13/20 USDC Colorado Page 15 of 19




 The Effects of Aging, supra, at 11. Importantly, recidivism rates for violent crime in

 particular are dramatically lower for older offenders. Research has determined that

 “desistance from crime—most notably violent crime—increases with age.” Rakes,

 supra, at 10. Thus, due to age alone, Mr. Lee presents an extremely low risk of

 committing another offense.

        Furthermore, according to “the best available evidence, . . . prisons do not

 reduce recidivism more than noncustodial sanctions.” Francis T. Cullen et al., Prisons

 Do Not Reduce Recidivism: The High Cost of Ignoring Science, 91 Prison J. 48S, 50S-

 51S (2011). Also, the Sentencing Commission has found that “[t]here is no correlation

 between recidivism and guidelines’ offense level. . . . While surprising at first glance,

 this finding should be expected. The guidelines’ offense level is not intended or

 designed to predict recidivism.” U.S. Sent’g Comm’n, Measuring Recidivism: The

 Criminal History Computation of the Federal Sentencing Guidelines, at 15 (2004).


                                             15
Case 1:10-cr-00507-REB Document 56 Filed 07/13/20 USDC Colorado Page 16 of 19




        Mr. Lee has also pursued opportunities while incarcerated to ensure that he will

 not return to the criminal justice system when released. Most notably, he recently

 completed the Bureau of Prisons Residential Drug Abuse Program (RDAP). RDAP is

 the BOP’s most intensive treatment program where individuals in the program live in a

 modified therapeutic community model inside of the prisons, affording them a pro-social

 community. See Federal Bureau of Prisons, Substance Abuse Treatment,

 https://www.bop.gov/inmates/custody_and_care/substance_abuse_treatment.jsp (last

 visited July 10, 2020). The therapeutic services provided are based on cognitive

 behavioral therapy; an extensively studied and effective modality for treating addiction.

 Id. The BOP and the National Institute on Drug Abuse conducted a rigorous analysis of

 the RDAP program. Id. The research findings demonstrate that RDAP participants are

 significantly less likely to recidivate and less likely to relapse than non-participants. Id.

 The study also found RDAP participation makes a significant difference in the lives of

 offenders following their release from custody as they return to the community. Id.

 Notably, Mr. Lee chose to pursue the RDAP program despite the fact that he is

 ineligible for the one-year reduction in sentence that normally accompanies completion.

        In a letter to the Court, Mr. Lee’s lifelong friend Reverend Tommie L. Williams

 explains that he has continued to have “brotherhood conversations” with Mr. Lee during

 his incarceration. [Ex. 3 at 2.] Mr. Lee has demonstrated an understanding of the

 wrongs he has done and seeks to make amends for those wrongs. [Id.]

        Reverend Williams also discusses a release plan for Mr. Lee. Reverend Williams

 is an architect and contractor and has already arranged employment for Mr. Lee: “I have


                                               16
Case 1:10-cr-00507-REB Document 56 Filed 07/13/20 USDC Colorado Page 17 of 19




 arranged with my Sub Contractors to provide a paid internship. I will also assist in

 helping Mr. Lee to obtain specialized training in the Construction/Project management

 field.” [Id. at 1.]

           On release, Mr. Lee will live with his mother and his son. He will assist in the

 care for both. It is well-established that family members are crucial to rehabilitative

 efforts as they provide both social control and social support. See L. Charkoudian, et

 al., The Role of Family and Pro-Social Relationships in Reducing Recidivism, 74

 Corrections Today 94 (August 2012). Thus, in addition, to the release of Mr. Lee to

 care for his minor son being an extraordinary and compelling circumstance under

 U.S.S.G. § 1B1.13, Application Note 1(C), Mr. Lee’s caring for his son will also be a

 positive factor in ensuring that he does not recidivate.

     IV.      Conclusion

           Congress established a ten-year mandatory minimum for the offense of which

 Mr. Lee has been convicted to reflect the seriousness of the offense, and Mr. Lee has

 served that period of incarceration. Release of Mr. Lee under the compassionate

 release statute would not diminish the seriousness of the offense of conviction, but

 rather would fulfill Congress’s intent in offering courts greater flexibility to reduce

 sentences when changed circumstances justify a second look. Here, the change in Mr.

 Lee’s family circumstances warrant a reduced sentence. Mr. Lee’s mother is ill and

 unable to care properly for herself much less for herself and Mr. Lee’s minor son.

 Additionally, Mr. Lee is stuck in a place of great risk to his health during an outbreak of

 COVID-19 that is worse in the state where he is confined than anywhere in the world.


                                                17
Case 1:10-cr-00507-REB Document 56 Filed 07/13/20 USDC Colorado Page 18 of 19




 These circumstances, either alone or combined, justify the Court reducing Mr. Lee’s

 sentence under the compassionate release statute. If the Court wishes to impose

 additional conditions of supervised release—such as a period of home confinement

 (with appropriate exceptions for work and to care for his mother and son)

 commensurate with the remaining term of incarceration—Mr. Lee would have no

 objection.

       WHEREFORE, for the aforementioned reasons, Mr. Lee respectfully asks that

 the Court grant this Motion and reduce Mr. Lee’s sentence to time served.

       DATED this 13th day of July 2020.

                                         Respectfully submitted,

                                         JOHNSON & KLEIN, PLLC

                                         S/ EricK. Klein
                                         Eric K. Klein, #42185
                                         1470 Walnut Street, Suite 101
                                         Boulder, CO 80302
                                         Telephone: (303) 444-1885
                                         Fax: (866) 340-8286
                                         eklein@johnsonklein.com
                                         ATTORNEY FOR TIMOTHY LEE




                                           18
Case 1:10-cr-00507-REB Document 56 Filed 07/13/20 USDC Colorado Page 19 of 19




                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing MOTION FOR
 COMPASSIONATE RELEASE was served electronically through the CM/ECF system,
 this 13th day of July 2020 to the following:

       All counsel of record

                                       s/ Holly Koehler
                                       Holly Koehler
                                       Paralegal




                                         19
